Citation Nr: 0930860	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-25 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for bilateral pes planus with calcaneal valgus 
deformity  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the RO, 
which confirmed and continued a 10 percent rating for 
bilateral pes planus with calcaneal valgus deformation.  
During the course of his appeal, the Veteran requested a 
Travel Board hearing before the Board.  

A statement from the Veteran, received in October 2008, 
indicated that he wished to cancel his hearing.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2008).  Most recently, a supplemental statement of the case 
(SSOC) was issued in July 2008, which continued and confirmed 
the previous evaluation.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected bilateral pes planus with calcaneal 
valgus deformity is shown to be productive of a disability 
picture that more closely approximates that of severe 
impairment with objective evidence of marked deformity with 
pain on manipulation and use accentuated an indication of 
swelling on use with characteristic callosities.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for the service-connected bilateral pes planus with 
calcaneal valgus deformity are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45 4.71a including Diagnostic Code (DC) 5276.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  


In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in March 2006 and May 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  

The March 2006 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  Additionally, 
the May 2008 notice letter specifically addressed aspects of 
the notice requirements of Vazquez-Flores, and provided the 
diagnostic code criteria for rating disabilities of the foot, 
as well as examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  As noted above, the claim was last 
readjudicated, via an SSOC, in July 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and VA examination reports.  Also 
of record and considered in connection with the appeal are 
written statements submitted by the Veteran and his 
representative, on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any 
defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

The General Rating Formula for Diseases and Injuries of the 
Foot, 38 C.F.R. § 4.71a, Diagnostic Code 5276 provides:

Flatfoot, acquired: 

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

50%	Bilateral;  

30%		Unilateral;  

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

30%		Bilateral;  

20%		Unilateral;  

10%	Moderate; weight-bearing line over medial to great 
toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet bilateral or 
unilateral;  

0%		Mild; symptoms relieved by built-up shoe or arch 
support.  

38 C.F.R. § 4.71a, DC 5276 (2008).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The service-connected bilateral pes planus with calcaneal 
valgus deformation is evaluated as 10 percent disabling, 
under the pertinent provisions for evaluating disease and 
injuries of the foot.  

The Veteran asserts that his foot disability presents a 
greater degree of impairment than the currently assigned 
evaluation would indicate, due to symptoms that include 
chronic pain in the soles and heels of his feet that requires 
the occasional use of a cane, brace and crutch.  

By way of procedural background, in a May 1991 rating 
decision, issued in June 1991 granted service connection for 
bilateral pes planus with calcaneal valgus deformation, and a 
10 percent evaluation was assigned, effective on February 5, 
1991.  The Veteran filed his claim for increase on March 8, 
2006.  

The Board acknowledges that the Veteran's representative, in 
a July 2009 Written Brief Presentation, claimed that the 
Veteran's disability prevents him from being active enough to 
sustain physical indicators that would warrant an increased 
rating.  

The representative further stated that the Veteran currently 
suffers from diabetes related peripheral neuropathy of the 
lower extremities and has not undergone an examination to 
differentiate how the neuropathy contributes to his service-
connected foot problem.  

Generally, VA and private treatment records, dated from May 
2005 to May 2007, show that the Veteran has complained of a 
burning sensation and soreness to both feet and legs, and 
reflect treatment for bilateral pes planus and bone spur with 
canes, crutches, and orthotics.  He has received diagnoses of 
foot deformity, improving left posterior tibial tendonitis, 
improved left sinus tarsi syndrome, improved left plantar 
fasciitis, and evidence of improved left edema.  

Notably, an August 2005 private treatment record shows 
findings of tenderness on the dorsum of the foot with some 
swelling, without real tenderness on the heel.  An 
accompanying X-ray study revealed a small spur.  The 
physician opined the Veteran's problem was multifactorial 
including possible gout, plantar fasciitis, as well as 
osteoarthritis.  

Further, an earlier private treatment record of June 2005 
reflects findings of swelling in the right leg due to 
superficial phlebitis.  Moreover, the medical record for this 
time frame is otherwise negative for objective findings of 
pedal lesions, abnormal wear patterns, clubbing, cyanosis, or 
edema of the feet.  

In conjunction with the current appeal, the Veteran underwent 
VA feet examinations in April 2006 and in June 2008.  During 
his April 2006 examination, the Veteran reported pain with 
any weight bearing in the soles and heels of the feet, 
weakness, and stiffness, and endorsed the use of special 
therapeutic shoes, but denied being prescribed pain 
medication for his disorder.  

The examiner noted that the Veteran was not working because 
he retired in 1992.  On examination, the examiner noted 
flattening of the longitudinal arches of the feet 
bilaterally.  He had full range of motion of the toes and 
ankles without any pain on movement, no fatigue, weakness, or 
lack of endurance, no limitation of motion secondary to pain, 
no edema, instability, or tenderness, and no calluses, 
breakdown or unusual shoe wear.  

The examiner did observe that the Veteran walked with a limp.  
There were no skin or vascular changes, hammertoe, high arch, 
clawfoot or hallux valgus, and posture was good in all 
planes.  

Finally, with regard to his flat feet in particular, the 
examiner noted that weight bearing and non-weight bearing 
alignment of the Achilles tendon appeared to be the same, and 
no manipulation was needed, although he did have mild valgus 
deformity, and had some forefoot/midfoot malalignment that 
was not correctable with manipulation.  The Veteran was 
diagnosed with flatfeet with valgus deformity.  

In his June 2008 VA examination, the Veteran reported 
experiencing daily pain in the soles of his feet that has 
some radiation up into the ankles bilaterally, without flare-
ups, which occurs most often with standing and walking but 
not at rest.  

The Veteran endorsed the use of over-the-counter anti-
inflammatories and shoe inserts, but denied needing crutches, 
braces or canes, and denied a history of hospitalizations or 
surgery for his feet.  He stated that he had no problems with 
activities of daily living, presently uses a walker to 
redistribute his weight off of his feet, and could only stand 
for 15 minutes and cannot walk a quarter of a mile.  He 
denied the presence of neoplasms.  

The findings revealed flattening of the longitudinal arches 
bilaterally, full range of motion of the first metacarpal 
phalangeal joint bilaterally without any pain, edema, 
instability, weakness or tenderness.  

The examiner observed that the Veteran walked with a limp, 
but noted no callosities, breakdown, unusual shoe wear 
pattern, skin or vascular changes, abnormal posture, 
hammertoes, high arch, clawfoot, hallux valgus, or other 
deformity.  

The weight bearing and non-weight bearing of the Achilles 
tendon appeared to be the same, and no manipulation was 
needed.  The Veteran was found to have some valgus deformity 
of the ankle bilaterally of 10 degrees, but showed no 
forefoot or midfoot malalignment.  He was diagnosed with 
bilateral pes planus with valgus deformity.  

Based on the foregoing, the Board finds that the service-
connected bilateral pes planus with calcaneal valgus 
deformity is productive of an overall level of disablement 
that more closely resembles the criteria for the assignment 
of a 30 percent rating.  In this case, the medical evidence 
suggests severe symptomatology with flattening of the aches 
and significant pain on use and apparently a limping gait.  

Hence, as the next level of impairment is substantially met 
given the Veteran's complaints of pain, an increased rating 
of 30 percent is for application in this case.  

However, the evidence show findings even approaching 
pronounced disability due to the service-connected bilateral 
pes planus with calcaneal valgus deformity.  38 C.F.R. §§ 
4.3, 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his for bilateral pes planus with 
calcaneal valgus deformation has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  

In fact, the April 2006 and June 2008 VA examinations 
indicate that the Veteran reported that he is currently 
retired.  There is also no indication that this disorder has 
necessitated any period of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An increased rating of 30 percent for the service-connected 
bilateral pes planus with calcaneal valgus deformity is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


